[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                         NOVEMBER 14, 2005
                             No. 04-16276
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                    D. C. Docket No. 04-60941-CV-JIC

DORMEZIL JEAN ERICK,


                                                          Plaintiff-Appellant,

                                  versus

BORDER PATROL OF FLORIDA STATE,
Chief Patrol Agent,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (November 14, 2005)

Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Appellant Dormezil Jean Erick, a prisoner proceeding pro se and in forma

pauperis, appeals the district court’s dismissal of his civil action, brought pursuant

to Bivens v. Six Unknown Agents of the Federal Bureau of Narcotics, 403 U.S.

388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971). Erick sought monetary damages, in

June of 2004, as compensation for his allegedly illegal detention by the Border

Patrol for 39 days in 1997, following his order of release from jail on cocaine

charges, and for his 1998 conviction and sentence for those charges, which he

claims resulted from the fact that his Border Patrol detention was revealed to the

jury at trial. The district court dismissed Erick’s complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), finding that his cause of action had accrued no later than his

trial in 1998, beyond the four year limitations period that applied to Erick’s Bivens

claim under Florida law.

      We review a § 1915(e)(2)(B)(ii) dismissal de novo. Mitchell v. Farcass, 112

F.3d 1483, 1490 (11th Cir. 1997). Erick contends that his cause of action did not

accrue until December of 2000, less than four years before he filed his complaint,

when he received an information sheet from prison officials containing the reason

for his 1997 detention. Erick also argues on appeal that his claim was brought

under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346(b), rather than

Bivens.



                                           2
      Federal officials can be held liable for injuries that they cause in violation of

the Constitution. Bivens, 403 U.S. at 395, 91 S. Ct. at 2004. The statute of

limitations applicable to 42 U.S.C. § 1983 actions applies to Bivens claims. Kelly

v. Serna, 87 F.3d 1235, 1239 (11th Cir. 1996). State law governs the limitations

period in § 1983 cases, and “§ 1983 claims are best characterized as personal

injury actions.” Wilson v. Garcia, 471 U.S. 261, 280, 105 S. Ct. 1938, 1949, 85 L.

Ed. 2d 254 (1985). “[W]here state law provides multiple statutes of limitations for

personal injury actions, courts considering § 1983 claims should borrow the

general or residual statute for personal injury actions.” Owens v. Okure, 488 U.S.

235, 249-50, 109 S. Ct. 573, 582, 102 L. Ed. 2d 594 (1989). Florida law provides

multiple statutes of limitations for personal injury actions, and a residual

limitations period of four years. Fla. Stat. § 95.11(3)(p); Baker v. Gulf & W.

Indus., 850 F.2d 1480, 1481-83 (11th Cir. 1988). The method for determining the

date when a cause of action accrued for purposes of the statute of limitations in

§ 1983 cases is also used for Bivens claims, and the plaintiff’s cause of action

accrues when he knows or has reason to know of his injury and who has inflicted

it. Kelly, 87 F.3d at 1238-39; Mullinax v. McElhenney, 817 F.2d 711, 716 (11th

Cir. 1987).




                                           3
      The FTCA imposes a two-year statute of limitations within which tort claims

against the United States must be “presented in writing to the appropriate Federal

agency.” 28 U.S.C. § 2401(b). A claim under the FTCA accrues when the

plaintiff has knowledge of his injury and its cause. United States v. Kubrick, 444

U.S. 111, 123, 100 S. Ct. 352, 360, 62 L. Ed. 2d 259 (1979).

      Erick’s complaint indicates that the jury at his 1998 trial was made aware of

his detention by the Border Patrol. As a result, we conclude that his cause of

action accrued at that time, when he knew or had reason to know of any possible

injury and its cause. The fact that the jury in Erick’s 1998 trial learned of his

detention, which is at the very heart of his complaint, contradicts Erick’s assertion

that he himself did not learn that the Border Patrol was responsible for his

detention until 2000. Regardless of whether Erick’s complaint had been construed

as a Bivens claim or a claim under the FTCA, his complaint was brought before the

district court nearly six years after his claim accrued, well past the longest possible

statutory limitations period of four years.

      Erick also argues, for the first time on appeal, that the district court should

have applied equitable tolling to the statute of limitations in his case, because he

was misled about the cause of his detention and had no reasonable way of

discovering the cause. We do not consider arguments raised for the first time on



                                              4
appeal unless one of five exceptions is met. Narey v. Dean, 32 F.3d 1521, 1526-27

(11th Cir. 1994). No exception is found in this case so we decline to address this

issue.

         For the foregoing reasons, we affirm the judgment of dismissal.

               AFFIRMED.




                                           5